 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS JOSEPH MELGER,                             No. 2:18-cv-3045 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    COUNTY OF PLACER, et al.,                         FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          By order filed July 23, 2019, plaintiff’s amended and second complaints were dismissed

18   and thirty days leave to file a third amended complaint was granted. Plaintiff was warned that

19   failure to file a third amended complaint within 30 days would result in a recommendation that

20   this action be dismissed. The thirty-day period has now expired, and plaintiff has not filed a third

21   amended complaint.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

23   court judge to this case; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

28   being served with these findings and recommendations, plaintiff may file written objections with
                                                       1
 1   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 3   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 4   1991).

 5   Dated: September 10, 2019
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     melg3045.fta
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
